DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0249907 to Boulais et al. in view of U.S. Patent No. 9,144,664 to Jacobsen et al.   
In regard to claims 19, 31 and 38, Boulais et al. disclose a system for use in a medical device, the system comprising: a front viewing element 50; a first circuit board 160 connected to the front viewing element (see Fig. 5); a cover comprising: a main component 100 configured to cover a portion of a tip section of the medical device, the main component comprising a distal face and one or more side walls extending 
In regard to claim 20, Boulais et al. disclose a system for use in a medical device, wherein the second circuit board is U-shaped, and the first window opening is positioned between opposing portions of the second circuit board (See Figs. 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 21, Boulais et al. disclose a system for use in a medical device, wherein the removable window component includes a recessed portion defining the first window opening (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 22, Boulais et al. disclose a system for use in a medical device, wherein the removable window component includes a third window 24a opening (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 23, Boulais et al. disclose a system for use in a medical device, further comprising an illuminator coupled to the second circuit board, wherein the illuminator aligns with the third window opening (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 24, Boulais et al. as modified by Jacobsen et al., disclose a system for use in a medical device, wherein the removable window component includes a third window opening 24a configured to align with an illuminator 156 and a fourth window opening configured to align with a liquid nozzle 32, wherein the first window opening is configured to align with the side viewing element (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 25, Boulais et al. disclose a system for use in a medical device, wherein the second window opening extends to the proximal end of the main component (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 26, Boulais et al. disclose a system for use in a medical device, wherein the second circuit board is coupled to a side of the removable window component facing the main component (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claims 27-28, Boulais et al. disclose a system for use in a medical device, wherein the second circuit board includes electrical pads configured to couple to 
In regard to claim 29, Boulais et al. disclose a system for use in a medical device, wherein the second window opening is defined by edges that are adapted to couple to the removable window component (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claims 30 and 37, Boulais et al. as modified by Jacobsen et al., wherein the second window opening is aligned with at least one of: the side viewing element; an optical assembly of the side viewing element; a side illuminator; and a side nozzle.  As rejected above in view of the teachings of Jacobsen et al. It would have been obvious to one skilled in the art at the time the invention was filed to modify the device of Boulais et al. to include a side viewing element to provide off-axis viewing and a greater field of view.  Jacobsen et al. further teach of providing side illuminators and nozzles for illumination and clearing of fluid during a surgical procedure (See Figs. 2-5).  
In regard to claim 32, Boulais et al. disclose a system for use in a medical device, wherein said removable window component comprises a flat depression having a second window opening for accessing the side viewing element (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 33, Boulais et al. disclose a system for use in a medical device, wherein a radially-outermost surface of the removable window component is curved (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 34, Boulais et al. disclose a system for use in a medical device, wherein the removable window component includes at least two straight edges (See Figs. 1-2 and paragraphs 0022-0027).
In regard to claim 35, Boulais et al. disclose a system for use in a medical device, further comprising at least one illuminator coupled to the first circuit board (See Figs. 1, 4 and 6a-c and paragraphs 0033, 0038-0039).
In regard to claim 36, Boulais et al. disclose a system for use in a medical device, further comprising at least one transparent or translucent window coupled to the removable window component and extending across at least one opening in the removable window component (See Figs. 1-2 and paragraphs 0022-0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/18/21